EXHIBIT 10.1
 
 
SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), effective as of the 20th day
of May, 2010 (the "Effective Date"), is entered into by and between Pierre
Turgeon, a shareholder (the “TPI Shareholder”) of  Transit Publishing Inc., a
private corporation (“TPI”), and Kurrant Mobile Catering, Inc., a Colorado
corporation (the “Corporation”).


WHEREAS, the TPI Shareholder is  the registered and beneficial owner of one
hundred issued and outstanding shares of common stock of TPI (the “TPI Shares”);


WHEREAS, the Corporation is a publicly trading company, whose stock currently
trades on the OTC Bulletin Board under the symbol KRMC;


WHEREAS, subject to approval by the respective Board of Directors, the
Corporation desires to acquire fifty percent (50%) of the total issued and
outstanding TPI Shares in exchange for issuance of 90,000,000 shares of common
stock of the Corporation representing approximately 75.5% of the total issued
and outstanding shares of the Corporation;
 
WHEREAS, the parties to this Agreement have agreed to the Share Exchange subject
to the terms and conditions set forth below.


NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual premises and the mutual covenants and agreements contained herein, the
parties covenant and agree each with the other as follows:




ARTICLE I
EXCHANGE OF STOCK


Section 1.01.  Exchange.  Upon the terms and subject to the conditions of this
Agreement, the TPI Shareholder agree to exchange the TPI Shares for the
aggregate 90,000,000 shares of common stock of the Corporation and the
Corporation agrees to issue to TPI an aggregate 90,000,000 shares of its common
stock. The parties intend that the Share Exchange shall qualify as a tax free
reorganization under Section 368 of the Internal Revenue Code.  However, the
Corporation makes no representations or warranties regarding the qualification
of the Share Exchange as “tax free”.  The Corporation shall cooperate with TPI
in executing any reasonably necessary documents to qualify the Share Exchange as
tax free so far as such agreements do not or could not cause the Corporation or
its shareholders to incur any liability or further obligation.


Section 1.02.  Delivery of Stock; Escrow.  (a) Upon the execution hereof, the
TPI Shareholder shall deliver to the Corporation all of his stock certificates
representing the TPI Shares, duly endorsed in blank.
 
 

 
 
1

 
 
(b) Upon execution hereof, the Corporation shall deliver to the TPI Shareholder
stock certificates representing in the aggregate 90,000,000 shares of common
stock of the Corporation in the names and denominations as set forth on Exhibit
A hereto.


(c) The execution and delivery of this Agreement shall take place on May 28th,
2010 or by counterpart signatures to be sent to such offices by facsimile
transmission.




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF TPI SHAREHOLDER


Section 2.01.  Organization, Standing and Authority; Foreign Qualification.  (a)
TPI is a private held corporation duly organized, validly existing and in good
standing under the laws of Canada with all requisite power and authority to
enter into, and perform the obligations under this Agreement.  TPI has all
requisite power and authority to own, lease and operate its assets, properties
and business and to carry on its business as now being and as heretofore
conducted.


(b) TPI is duly qualified or otherwise authorized as a corporation to transact
business and is in good standing in each jurisdiction which are the only
jurisdictions in which such qualification or authorization is required by
law.  No other jurisdiction has claimed, in writing or otherwise, that TPI is
required to qualify or otherwise be licensed therein.  TPI does not file any
franchise, income or other tax returns in any other jurisdiction based upon the
ownership or use of property therein or the derivation of income there from.


Section 2.02.  Capitalization.   The authorized capitalization of TPI is an
unlimited number of ClassA, B, C,D,E and F - TPI Shares and the ownership of
each outstanding TPI Share is 200 TPI Shares, which is the only class of the
Company’s capital stock that is outstanding.  All of the outstanding shares of
Common Stock of TPI are duly authorized, validly issued, fully paid and
non-assessable and free of preemptive rights.


Section 2.03.  Certificate of Incorporation and By-Laws.  The TPI Shareholder
has heretofore delivered to the Corporation true, correct and complete copies of
the Certificate or Articles of Incorporation or other documentation evidencing a
corporation and By-laws or comparable instruments. The minute books of TPI
accurately reflect all actions taken at all meetings and consents in lieu of
meetings of its stockholders, and all actions taken at all meetings and consents
in lieu of meetings of each of their boards of directors and all committees.


Section 2.04. Execution and Delivery.  This Agreement has been duly executed and
delivered by the Shareholder and each constitutes the valid and binding
agreement of each Shareholder enforceable against the Shareholder in accordance
with its terms.






 
2

 




Section 2.05.  Consents and Approvals.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
and thereby in accordance with the terms and conditions hereof and thereof do
not require any Shareholder or Aden to obtain any consent, approval or action
of, or make any filing with or give any notice to, any person or entity.


Section 2.06.  No Conflict.  The execution, delivery and performance of each of
this Agreement and the consummation of the transactions contemplated hereby and
thereby in accordance with the terms and conditions hereof and thereof will not
(a) violate any provisions of the Articles or Certificate of Incorporation,
By-laws or other charter or organizational document of TPI ; (b) violate,
conflict with or result in any modification of the effect of, otherwise give any
other contracting party the right to terminate, or constitute (or with notice or
lapse of time or both, constitute) a default under, and contract to which any
TPI Shareholder or TPI is a party to by or to which any of them or any of their
respective assets or properties may be bound or subject; (c) violate any order,
judgment, injunction, award or decree of any court, arbitrator or governmental
or regulatory body against, or binding upon or any agreement with, or condition
imposed by, any governmental or regulatory body, foreign or domestic, binding
upon any TPI Shareholder or TPI or upon the TPI Shares or the properties or
business of TPI; (d) violate any statute, law or regulation of any jurisdiction
as such statute, law or regulation relates to any TPI Shareholder or TPI; or (e)
result in the breach of any of the terms or conditions of, constitute a default
under, or otherwise cause an impairment of, any permit.


Section 2.07.  Title to Stock.  Each TPI Shareholder has valid title to his
respective portion of the TPI Shares free and clear of all liens or
encumbrances, including, without limitation, any community property claim.  Upon
delivery of the TPI Shares to be made on the Closing Date as herein provided,
the Corporation shall acquire good and marketable title thereto, free and clear
of any lien, including, without limitation, any community property claim.


Section 2.08.  Options or Other Rights.  (a) There is no outstanding right,
subscription, warrant, call, preemptive right, option, contract or other
agreement of any kind to purchase or otherwise to receive from any TPI
Shareholder or from TPI any of the outstanding, unauthorized or treasury shares
of the TPI Shares; and (b)  there is no outstanding security of any kind
convertible into any security of TPI, and, except as aforesaid, there is no
outstanding contract or other agreement to purchase, redeem or otherwise acquire
any of the TPI Shares.


Section 2.09.  Material Information.  This Agreement and any financial
statements of TPI and all other information provided in writing by the TPI
Shareholder or TPI or representatives thereof to the Corporation, taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement contained herein or therein not
misleading.  There are no facts or conditions, which have not been disclosed to
the Corporation in writing which, individually or in the aggregate, could have a
material adverse effect on the Corporation or a material adverse effect on the
ability of any TPI Shareholder to perform any of his or her obligations pursuant
to this Agreement.


 
 
 
3

 

 
Section 2.10.  Absence of Certain
Changes.  Since                                                                the
date of this Agreement, there has been no event, change or development which
could have a material adverse effect on the Corporation.


Section 2.11.  Undisclosed Liabilities.  Since the date of execution of this
Agreement, TPI has not incurred, any direct or indirect indebtedness, liability,
claim, loss, damage, deficiency, obligation or responsibility, fixed or unfixed,
choate or inchoate, liquidated or un liquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, of a kind required by generally accepted
accounting principles to be reflected or reserved against on a financial
statement (“Liabilities”), which individually or in the aggregate exceeds
$10,000.


Section 2.12   Compliance with Laws.  TPI is not in violation of any applicable
order, judgment, injunction, award or decree nor is it in violation of any
federal, provincial, state, local or foreign law, ordinance or regulation or any
other requirement of any governmental or regulatory body, court or arbitrator,
other than those violations which, in the aggregate, would not have a material
adverse effect on TPI, neither TPI or any TPI Shareholder has received written
notice that any violation is being alleged.


Section 2.13. Actions and Proceedings.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving TPI, or against or
involving any of the TPI Shares.  There are no actions, suits or claims or
legal, regulatory, administrative or arbitration proceedings pending or, to the
knowledge of the TPI Shareholder threatened against or involving TPI.


Section 2.14   Contracts. There have been delivered or made available to the
Corporation true, correct and complete copies of each of the existing contracts
of TPI. Each such contract is valid, subsisting, in full force and effect and
binding upon the parties thereto in accordance with its terms, and neither TPI
nor any of TPI’ s affiliates, as the case may be, is in default in any respect
under any of them.


Section 2.15.  Liens.  TPI has marketable title to all of its assets and
properties free and clear of any lien.


Section 2.16.   Brokerage.  No brokerage fees are to be paid in relation to this
transaction




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION


The Corporation represents and warrants to the TPI Shareholder as follows:








 
4

 






Section 3.01.  Organization, Standing and Authority of the Corporation.  The
Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado and has all requisite corporate
power and authority to own or lease its assets as now owned or leased by it and
to otherwise conduct its business. All corporate proceedings required by law or
by the provisions of this Agreement to be taken by the Corporation on or before
the Closing Date in connection with the execution and delivery of this Agreement
and the consummation of the transactions contemplated by this Agreement have
been or will be duly and validly taken.


Section 3.02.  Execution and Delivery.  This Agreement has been duly authorized,
executed and delivered by the Corporation and constitutes the valid and binding
agreement of the Corporation enforceable against the Corporation in accordance
with its terms.


Section 3.03. Consents and Approvals.  The execution, delivery and performance
by the Corporation of this Agreement and the consummation by the Corporation of
the transactions contemplated hereby do not require the Corporation to obtain
any consent, approval or action of, or make any filing with or give any notice
to, any person.


Section 3.04.  No Conflict.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with the terms and conditions hereof will not (a) violate any
provision of the Articles or Certificate of Incorporation, By-laws or other
charter or organizational document of the Corporation; (b) violate, conflict
with or result in the breach of any of the terms of, result in any modification
of the effect of, otherwise give any other contracting party the right to
terminate, or constitute (or with notice or lapse of time or both constitute) a
default under, any contract to which the Corporation is a party or by or to
which its assets or properties may be bound or subject; (c) violate any order,
judgment, injunction, award or decree of any court, arbitrator or governmental
or regulatory body against, or binding upon, or any agreement with, or condition
imposed by, any governmental or regulatory body, foreign or domestic, binding
upon the Corporation or upon the securities, assets or business of the
Corporation; or (d) violate any statute, law or regulation of any jurisdiction
as such statute, law or regulation relates to the Corporation or to the
securities, properties or business of the Corporation.


Section 305.   Capitalization.  The authorized capitalization of the Corporation
consists of 200 shares of common stock, which is the  is the only class of the
Corporation’s outstanding, as of the date of this Agreement.  There are no other
outstanding options or warrants of the Corporation that have not been disclosed
to TPI.


Section 3.06.  Brokerage.  No broker or finder has acted, directly or
indirectly, for the Corporation, nor has the Corporation incurred any obligation
to pay any brokerage, finder’s fee or other commission in connection with the
transactions contemplated by this Agreement.


Section 3.07.  Certificate of Incorporation and By-Laws.  The Corporation has
heretofore delivered to TPI true, correct and complete copies of the Certificate
or Articles of Incorporation and By-laws or comparable instruments of TPI.
 
 
 
5

 

 
Section 3.08. Status of the Share of Common Stock of the Corporation.  Upon
consummation of the transactions contemplated by this Agreement, the shares of
common stock of the Corporation to be issued to the TPI Shareholder, when issued
and delivered, will be free of any and all liens, claims or encumbrances.


Section 3.09   No Bankruptcy. Neither the Corporation nor its assets are the
subject of any proceeding involving either a voluntary or an involuntary
bankruptcy, insolvency or receivership.


Section 3.10   Contracts and Commitments.  All agreements which materially
affect the Corporation to which the Corporation is a party or by which the
Corporation or any of its property is bound which exist as of the date of
execution of this Agreement have been reviewed by the parties and the
Corporation is not in default with respect to any material term or condition of
any such contract, nor has any event occurred which through the passage of time
or the giving of notice, or both, would constitute a default hereunder.


Section 3.11   Compliance with Laws.  To its knowledge, the Corporation is not
in violation of any applicable order, judgment, injunction, award or decree nor
is it in violation of any Federal, state, local or foreign law, ordinance or
regulation or any other requirement of any governmental or regulatory body,
court or arbitrator, other than those violations which, in the aggregate, would
not have a material adverse effect on the Corporation and the Corporation has
not received written notice that any violation is being alleged.


Section 3.12   Stop Trade Orders. To the Corporation’s knowledge, there are no
pending, and there have never been any, stop trade orders issued against the
Corporation or any of its directors or officers or those of any affiliates of
the Corporation by any securities regulatory authority in the United States.


Section 3.13   Regulatory Investigations. To the Corporation's knowledge, there
are no investigations or inquiries pending against the Corporation or its
directors or officers by any stock exchange, securities regulatory authority,
taxing authority or any other governmental department or agency.


Section 3.14   Corporate Records. All of the minute books and corporate and
financial records of the Corporation are, or prior to the Closing will be made
available for review.  In the event of the absence of a complete minute book,
representation and warranty by the board of directors shall take precedence over
the minute book and shall be incorporated to the minute book.


Section 3.15.  Material Information.  This Agreement and all other information
provided in writing by the Corporation or its representatives thereof to the TPI
Shareholder, taken as a whole, do not contain any untrue statement of a material
fact or omit to state a material fact necessary to make any statement contained
herein or therein not misleading.






 
6

 








ARTICLE IV
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE CORPORATION TO CLOSE


The obligation of the Corporation to enter into and complete the Closing is
subject, at the Corporation’s option acting in accordance with the provisions of
this Agreement with respect to the termination hereof, to the fulfillment on or
prior to the Closing date of the following conditions, any one or more of which
may be waived by it, to the extent permitted by law.


Section 401.   Representations and Covenants.  The representations and
warranties of the Shareholder contained in this Agreement shall be true and
correct on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, except that any of such representations and
warranties that are give as of a particular date and relate solely to a
particular date or period shall be true as of such date or period.


Section 4.02.  Governmental Permits and Approvals.  All approvals,
authorizations, consents, permits and licenses from governmental and regulatory
bodies required for the transactions contemplated by this Agreement and to
permit the business currently carried on by TPI to continue to be carried on by
TPI substantially in the same manner immediately following the Closing Date
shall have been obtained and shall be in full force and effect and without
conditions or limitations reasonably unacceptable to the Corporation and the
Corporation shall have been furnished with appropriate evidence, reasonably
satisfactory to it and its counsel, of the granting of such approvals,
authorizations, consents, permits and licenses.  There shall not have been any
action taken by any court, governmental or regulatory body then prohibiting or
making illegal on the Closing Date the transactions contemplated by this
Agreement.


Section 4.03.  Third Party Consents.  All consents, permits and approvals from
parties to contracts with TPI that may be required in connections with the
performance by the TPI Shareholder of his obligations under this Agreement or
the continuance of such contracts with TPI in full force and effect after the
Closing shall have been obtained.


Section 4.04.  Litigation.  No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any Person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on TPI.


Section 4.05    No Change in Capitalization.  On the Closing Date, the
capitalization of TPI shall be as represented in Section 2.02.


Section 4.06.   Board and Shareholder Approval.    N/A


 

 
 
7

 




ARTICLE V
CONDITIONS PRECEDENT TO THE OBLIGATION OF
THE TPI SHAREHOLDER TO CLOSE


The obligation of the TPI Shareholder to enter into and complete the Closing is
subject, at the Shareholder’s option acting in accordance with the provisions of
this Agreement with respect to the termination hereof, to the fulfillment on or
prior to the Closing Date of the following conditions, any one or more of which
may be waived by it, to the extent permitted by law.


Section 5.01.  Representations and Covenants.  The representations and
warranties of the Corporation contained in this Agreement shall be true and
correct on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, except that any of such representations and
warranties that are give as of a particular date and relate solely to a
particular date or period shall be true as of such date or period.  The
Corporation shall have performed and complied with all covenants and agreements
required by this Agreement to be performed or complied with by them on or prior
to the Closing Date.


Section 502.    No Change in Capitalization.  On the Closing Date, the
capitalization of the Corporation shall be as represented in Section 3.05, plus
the issuances as contemplated herein.


Section 5.03.  Appointment of Board Nominees. At the Closing, the Corporation
shall cause two nominees of TPI to be nominated and elected to the Corporation’s
Board of Directors and cause the two nominees to be  to be appointed as
executive officers of the Corporation.


Section 5.04.   Filing of Periodic Reports.  The Corporation shall file the
reports under the Securities Exchange Act of 1934, as amended, as a reporting
company.


Section 5.05.  Quotation on OTC.  The Corporation is trading on the OTC Bulletin
Board under the trading symbol of KRMC.


Section 5.06.  Board Approval. (a) Prior to the Closing, the Corporation shall
obtain the approval of its Board of Directors of this Agreement and the
transactions contemplated hereby.


 
Section 5.07   Indebtedness to and from Officers, Directors and Stockholders.
The Corporation is not indebted to any officer, director, or stockholder of the
Corporation in any amount whatsoever other than for salaries or services
rendered since the start of the Corporation’s current pay period and for
reimbursable business expenses, nor is any such officer, director or stockholder
indebted to the Corporation except for advances made in the ordinary course of
business to meet anticipated reimbursable business expenses to be incurred by
such.
 










 
8

 










VI
MISCELLANEOUS


Section 6.1     Timing. Time is of the essence of this Agreement and each party
hereto agrees and covenants to use their reasonably best efforts to complete the
transactions contemplated hereby in a timely manner.


Section 6.2    Additional Documentation.  The parties will execute and deliver
such further documents and instruments and do all such acts and things as may be
reasonably necessary or requisite to carry out the full intent and meaning of
this Agreement and to effect the transactions contemplated by this Agreement.


Section 6.3     Assignment.  This Agreement may not be assigned by any party
hereto without the prior written consent of all parties to this Agreement.


Section 6.4     Execution in Counterparts. This Agreement may be executed in
several counterparts, each of which will be deemed to be an original and all of
which will together constitute one and the same instrument.


Section 6.5     Expenses. Each party will pay its legal expenses incurred in
connection with the transactions contemplated hereby, whether or not such
transactions are consummated.


Section 6.6     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado, without regard
to principles of conflicts of law.


























 
9

 












IN WITNESS WHEREOF the parties hereto have set their hand and seal as of the day
and year first above written.


 
KURRANT MOBILE CATERING INC.





Date: May __,
2010                                                             By:                                                    
_____________________________

Name: Tony Khoury
Title: President




TPI SHAREHOLDER






Date: May __,
2010                                                              _____________________________
Pierre Turgeon









 
10

 
